Title: To John Adams from Joseph Wharton, Jr., 2 January 1799
From: Wharton, Joseph, Jr.
To: Adams, John



Sir!
Philada: January 2d: 1799.

I am informed this forenoon by my friend Mr Mackie, that there is a probability of the bankrupt bill, now before the House of Representatives, passing into a law this session.—When I paid my respects to you lately, you intimated a desire to know, what particular office would be acceptable to me, or rather, that I should mention the name of an office to you. May I presume to sollicit your Excellency, to appoint me one of the Commissioners for the District of Pennsylvania, provided the Bill in contemplation, should be enacted into a law? My friends will address your Excellency on my behalf; and I am confident from your knowledge of their characters, and the energy of their recommendation, that the appointment, will be as acceptable to my fellow Citizens, as as it will be beneficial and honorable to me.
I am Sir, with the greatest respect, / Your most ob hb Servt.

Jos Wharton